Order of the Supreme Court, Kings County, dated June 4, 1968, modified, on the law and the facts, by amending the date for commencement of temporary alimony payments from April 1, 1968 to May 7, 1968. As so modified, order affirmed insofar as appealed from, without costs. The order improperly antedated the payment of temporary alimony to a date prior to the service of the notice of motion (Miceli v. Miceli, 285 App. Div. 1187). The action should proceed to trial promptly. Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.